Opinion op the Court by
Judge Peters :
The evidence authorizes the conclusion that appellee had been a soldier in the Confederate army, and whether or not he had been paroled by Col. Dills is not in issue, and is not material in this controversy, fox if it were proper to arrest him, and appellant had an order from his superior officer to make the arrest, neither the commanding officer, nor appellant, had any legal power or right to take the property of appellee.
Even if he had taken up arms against his government, the military authority was not authorized to sit in judgment in the *81case, and lie could not rightfully be deprived of his property, unless the property captured bad been used to aid in the rebellion, of which there is no evidence, until there was a judgment of forfeiture by a court of competent jurisdiction to try and determine the question.
As therefore the instruction of the court below was not in conflict, but in accordance with this view, and the evidence authorized the verdict. No error is perceived, and the judgment must be affirmed.